Citation Nr: 0922711	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for migraine.

2.  Entitlement to service connection for a mood disorder. 

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

4.  Entitlement to service connection for degenerative disc 
disease of a lumbar spine. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hepatitis C. 

7.  Entitlement to service connection for major depressive 
disorder.

8.  Entitlement to service connection for generalized anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1982.  He had various periods of active duty for training 
(ACDUTRA).  In April 2000, the Veteran was ordered to full-
time National Guard duty effective May 1, 2000.  This period 
was to end on April 30, 2003 but was extended to April 2009.  
In April 2004, the Veteran was placed on the Temporary 
Disability Retired List due to physical disability based on 
an injury or disease received in the line of duty during a 
period of war.  In July 2005, the Veteran's retirement due to 
physical disability was declared permanent.  Records reflect 
that the disability upon which the retirement was based was 
fibromyalgia associated with headaches, depression, fatigue 
and insomnia.    

This matter is before the Board of Veterans' Appeals 
following an August 2008 Board remand.  The matter was 
originally on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board observes that in May 2005, the RO made a formal 
finding regarding the lack of availability of medical records 
of the period of service from August 1979 to July 1982.  In 
cases where the Veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The issue of entitlement to service connection for hepatitis 
C addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
migraine is a symptom of the Veteran's spine disorders, which 
are not service-connected.  

2.  The competent medical evidence shows that the Veteran's 
mood disorder is a symptom of service-connected fibromyalgia.  

3.  The competent medical evidence does not show that the 
Veteran's degenerative disc disease of the cervical spine 
occurred in service.  

4.  The competent medical evidence does not show that the 
Veteran's degenerative disc disease of the lumbar spine 
occurred in service.  

5.  The competent medical evidence does not show that the 
Veteran has a current diagnosis of hypertension.  

6.  The competent medical evidence shows that the Veteran's 
major depressive disorder is a symptom of service-connected 
fibromyalgia.  

7.  The competent medical evidence shows that the Veteran's 
generalized anxiety disorder is a symptom of service-
connected fibromyalgia.  


CONCLUSIONS OF LAW

1.  Migraine was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  A mood disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

3.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  

4.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  

5.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

6.  Major depressive disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

7.  Generalized anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, the Board finds that the VA examinations 
conducted in January 2009 were in substantial compliance with 
the Board's August 2008 remand as to the issues not remanded 
in this decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in April 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In a correspondence dated in March 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a statement of the case in April 2006.  The issuance 
of such notice followed by a readjudication of the claim 
remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO attempted to obtain the Veteran's service 
treatment records but made a formal finding of the 
unavailability of certain records in May 2005.  The Veteran 
sent all service treatment records in his possession.  The RO 
obtained service treatment records from Brooke Army Medical 
Center and private treatment records from Dr. Coleman and 
Psychiatry Associates of Kansas City.  The Veteran received 
VA examinations in March 2005 and January 2009.  The Veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the Veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.  

Legal Criteria

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). In addition, service connection may be presumed for 
certain chronic diseases that are manifested to a compensable 
degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

Service connection may also be granted for diseases or 
injuries incurred during active duty for training, or for 
injuries or certain diseases incurred during inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6 (2008).  Active duty for training 
includes full-time duty performed by members of the National 
Guard, or any State, under 32 U.S.C. §§ 316, 502, 503, 504, 
or 505, or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c)(3) 
(2008).  For a member of the National Guard, inactive duty 
training means duty (other than full-time duty) under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23)(C), 
106, 1131 (West 2002); 38 C.F.R. § 3.6(d) (2008).    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

I.  Migraine

The Veteran filed a service connection claim for migraine in 
March 2004.  The RO denied the claim in June 2005; the 
Veteran appeals that decision.  

A service treatment note dated in July 2002 shows a diagnosis 
of headache.  A service treatment note from Brooke Army 
Medical Center dated in November 2002 shows a diagnosis of 
headache.  

Private medical records show multiple complaints of headache 
since May 2002, when the Veteran sought treatment from Dr. 
Coleman.  The Veteran had a neurology consultation at 
Consultants in Neurology in July 2002.  In the consultation 
report, Dr. Rowe stated that many of the Veteran's current 
symptoms, including headache, began in the first part of May 
2002.  An MRI of the brain conducted one month prior showed a 
mild asymmetry of the lateral ventricles.  Dr. Rowe noted 
that the Veteran's headache was constant and dull, and the 
Veteran took prescription headache medication.  Dr. Rowe 
diagnosed headache, etiology unknown.  A follow-up at Dr. 
Rowe's office in August 2002 showed that there was not a 
clear neurologic diagnosis at that time.

The Veteran sought treatment at The Headache and Pain Center 
in January 2003.  The Veteran complained of constant severe 
headache, along with tinnitus, visual disturbance, extreme 
fatigue, short-term memory loss, poor concentration and neck 
and shoulder pain.  Dr. Lehman did not give a concrete 
diagnosis, stating only that the Veteran's medical problems 
suggested a multi-organ syndrome.  In a February 2003 
treatment note from The Headache and Pain Center, the Veteran 
stated that he continued to have a lot of pain, particularly 
headache.  A February 2003 treatment note by Dr. Coleman 
showed that the Veteran's tension headaches were greatly 
improved secondary to muscular relief by physical therapy.  

The Veteran underwent a VA general medical examination in 
March 2005.  The VA examiner diagnosed the Veteran with 
depression, anxiety, fatigue and headache related to 
fibromyalgia.  In August 2008, the Board remanded the issue 
for a second VA examination to clarify whether the Veteran 
suffers from a separate migraine headache disorder or whether 
his headaches are simply a symptom his service-connected 
fibromyalgia or chronic fatigue syndrome.  

The Veteran received a VA examination in January 2009.  In 
the report, the VA examiner noted that the Veteran had 
cervical disc removal surgery in January 2008; the Veteran 
related that his headaches had significantly improved since 
the surgery.  The examiner opined that headaches are more 
likely than not secondary to degenerative joint disease of 
the cervical and lumbar spine and are not related to service-
connected fibromyalgia and chronic fatigue syndrome.  The 
examiner determined that the headaches are in keeping with 
tension headaches caused by the cervical spine and were not 
migraine headaches with aura.  

A prerequisite for the granting of service connection is the 
presence of a current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Because the Veteran does not 
suffer from the migraine disability which he claims, service 
connection for migraine cannot be granted.  38 C.F.R. 
§ 3.303.  Further, service connection for headache secondary 
to the Veteran's cervical and lumbar spine disorders cannot 
be granted because there must be a link between the claimed 
disability and a service-connected disability.  See 38 C.F.R. 
§ 3.310.  As discussed further below, service connection for 
cervical and lumbar spine disabilities is not warranted, so 
secondary service connection for headache cannot be granted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107.      

II.  Mood Disorder, Major Depressive Disorder, Generalized 
Anxiety Disorder

The Veteran filed a service connection claim for a mood 
disorder, major depressive disorder and generalized anxiety 
disorder in March 2004.  The RO denied the claims in June 
2005; the Veteran appeals that decision.  

The available service treatment records do not contain 
reference to any psychological disorder.  In February 2003, 
the Veteran underwent a neuropsychological evaluation at 
Consultants in Neurology.  In a report of that evaluation, 
the examining psychologist diagnosed the Veteran with mood 
disorder due to chronic fatigue syndrome and fibromyalgia, 
with major depressive-like episodes.  The psychologist 
recommended individual therapy and medication.   

A March 2003 letter from Dr. Graham, a private psychologist, 
shows that the doctor met with the Veteran for the purpose of 
diagnosis and treatment.  Dr. Graham opined that the Veteran 
suffered from major depression, which was the result of his 
debilitating physical disorders, including chronic fatigue 
syndrome and fibromyalgia.  The Veteran began to see Dr. 
Graham for psychotherapy sessions.  In a March 2004 letter, 
Dr. Graham diagnosed the Veteran with major depressive 
disorder and generalized anxiety disorder.  

In a December 2003 treatment note from Psychiatry Associates 
of Kansas City, the Veteran described numerous depression 
symptoms, which the Veteran associated with his chronic 
fatigue syndrome and fibromyalgia.  Dr. Seagraves noted 
depressive symptoms, including sadness, intermittent 
tearfulness and low energy.  The Veteran complained of poor 
concentration and suicidal ideation with no plan or 
intention.  The Veteran had difficulty getting out of bed in 
the morning.  He stated that anxiety was problematic.  Dr. 
Seagraves diagnosed the Veteran with recurrent, moderate 
major depression, with a GAF score of 45.    

The Veteran underwent a VA mental disorders examination in 
March 2005.  The VA examiner reviewed the claims file, 
conducted a clinical interview, spoke with the Veteran's wife 
and administered psychological tests.  Psychometric testing 
revealed severe anxiety and depression, though the VA 
examiner did not formally diagnose the Veteran with these 
disorders.  The Veteran received a GAF score of 45.  The 
examiner stated that the Veteran's mood symptoms are 
secondary to his medical condition and that he does not meet 
the criteria for a primary mood disorder.    

In August 2008, the Board remanded the issue for a second VA 
examination to clarify whether the Veteran suffers from 
separate mood, depression and anxiety disorders or whether 
the disorders are symptoms his service-connected fibromyalgia 
or chronic fatigue syndrome.  Accordingly, the Veteran 
underwent a VA mental disorders examination in January 2009.  
The VA clinical psychologist reviewed the claims file and 
stated on page one of the report that a "review of the 
generally accepted symptom constellation for fibromyalgia 
states that widespread pain, fatigue, and sleep disturbances, 
irritable bowel syndrome, headache and facial pain, 
heightened sensitivity, depression, and mood changes are 
typical for fibromyalgia."  The examiner stated that the 
Veteran appeared to have feelings of depression and anxiety, 
which are part and parcel of fibromyalgia.  The examiner 
diagnosed fibromyalgia with associated physical and emotional 
sequelae and a GAF score of 45 due to symptoms from physical 
problems.  The examiner opined that depression and anxiety 
are frequently part of the overall constellation of symptoms 
of fibromyalgia, and there is no reason to suggest that the 
Veteran's emotional problems are in any way a separate 
problem apart from the usual symptom pattern of his service-
connected disorder.  

The Board finds that the above evidence shows that the 
Veteran's psychological symptoms, namely a mood disorder, 
depression and anxiety, are part and parcel of the already 
service-connected fibromyalgia.  The January 2009 VA 
examination report revealed that these psychological problems 
cannot be symptomatically disassociated from fibromyalgia.  
Further, the Board notes that the disability rating criteria 
for fibromyalgia includes consideration of depression and 
anxiety.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Since 
the competent medical evidence suggests that the Veteran's 
psychological complaints are symptoms of a service-connected 
disability, and as those symptoms have been taken into 
account in awarding the current disability rating, a separate 
award of service connection is not warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107.      

III.  Degenerative Disc Disease of the Cervical and Lumbar 
Spine

The Veteran filed a service connection claim for degenerative 
disc disease of the cervical and lumbar spine in March 2004.  
The RO denied the claims in June 2005; the Veteran appeals 
that decision. 

The record contains evidence showing that the Veteran has 
current disabilities of the cervical and lumbar spine.  A 
service treatment records from Brooke Army Medical Center, 
dated in November 2002, shows a diagnosis of low back pain.  
An August 2002 cervical spine MRI by Consultants in Neurology 
showed cervical disc herniation at the C6-C7 level.  A 
December 2002 MRI of the lumbar spine by The Headache and 
Pain Center revealed mild discogenic disease with mild lumbar 
stenosis.  Also in December 2002, Dr. Clarke assessed that 
the Veteran had cervical radiculopathy and possible lumbar 
radiculopathy.  A September 2003 x-ray report from Northwest 
Medical Center revealed moderate degenerative spondylosis of 
the lumbar spine.

The Veteran received a VA spine examination in March 2005.  
During the examination, the Veteran complained that his neck 
and back are always hurting.  The VA examiner diagnosed 
degenerative arthritis of the cervical and lumbar spine, 
along with a limited range of motion of the cervical and 
lumbar spine due to pain.  The examiner stated that the 
Veteran's mobility and activities of daily living are limited 
by cervical and lumbar pain and that pain from his 
fibromyalgia contributes to his spinal pain.  

In August 2008, the Board remanded these issues for an 
additional orthopedic examination to determine the etiology 
of the diagnosed degenerative arthritis of the cervical and 
lumbar spine.  That examination was conducted in January 
2009.  The VA examiner opined that there was no objective 
evidence of an injury within the service treatment records or 
claims file sufficient to cause the Veteran's cervical and 
lumbar conditions during a period of active military service.  
The examiner believed that the current changes were in 
keeping with an injury not objectively demonstrated in the 
claims file and that the cause of the spine disabilities more 
likely than not occurred outside the Veteran's periods of 
active military service.  

In order for service connection to be granted, there must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Since there is no 
evidence that a cervical or thoracic spine injury occurred in 
service, and since the January 2009 VA opinion did not 
provide a link to service, service connection must be denied.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107.      

IV.  Hypertension

The Veteran filed a service connection claim for hypertension 
in March 2004.  The RO denied the claim in June 2005; the 
Veteran appeals that decision. 

Service treatment records and private medical records are 
silent as to complaints or diagnosis of hypertension.  The 
Veteran received a VA examination in March 2005.  During the 
examination, the Veteran stated that he had elevated blood 
pressure upon the onset of his other illnesses in 2002.  He 
stated that he takes prescription medication for his blood 
pressure once a day.  The VA examiner diagnosed hypertension 
after taking three blood pressure readings-117/73, 112/78 
and 112/80.

In August 2008, the Board remanded the issue for a new VA 
examination to determine whether hypertension was actually 
present.  That examination was conducted in January 2009.  
The VA examiner opined that there was no current evidence of 
essential or primary hypertension.  The Veteran had not 
refilled his hypertension medication since June 2008 and was 
not taking hypertension medication at the time of 
examination.      

To establish service connection for a claimed disorder, there 
must be medical evidence of current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Since there is no 
evidence the Veteran currently suffers from hypertension, 
service connection cannot be granted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107.      







ORDER

Service connection for migraine is denied. 

Service connection for a mood disorder is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied. 

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for hypertension is denied.  

Service connection for major depressive disorder is denied.  

Service connection for generalized anxiety disorder is 
denied.  


REMAND

The evidence of record is unclear as to the etiology of the 
Veteran's hepatitis C.  Laboratory tests conducted during a 
January 2009 VA examination confirmed that the Veteran is a 
chronic carrier of hepatitis C.  

There have been varying reports of the exact onset of the 
disease.  The Veteran relayed his hepatitis C history during 
a January 2003 consultation at The Headache and Pain Center.  
The Veteran stated that he was diagnosed with hepatitis C 
several years prior when he attempted to give blood.  
However, the March 2005 VA examination shows that the Veteran 
learned he was positive for hepatitis C after donating blood 
in 2003.  

In August 2008, the Board remanded the matter for VA testing 
to determine whether the Veteran has hepatitis C and, if so, 
to obtain an opinion as to its etiology.  During the January 
2009 VA examination, the Veteran told the examiner that he 
was informed about the disease by the American Red Cross 
after giving blood during a period outside of active military 
service.  

Since the January 2009 VA examiner did not give a concrete 
opinion as to whether the chronic hepatitis C is related to 
military service, the Board finds that a remand is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the January 2009 examination 
for a medical opinion.  Specifically, the 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's chronic hepatitis C 
disorder is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  The examiner 
is specifically directed to examine 
records pertaining to the date the Veteran 
was first told he carried hepatitis C. 

If the examiner who conducted the January 
2009 examination is unavailable, the 
claims file may be provided to any 
appropriate healthcare professional for 
the requested opinion.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
hepatitis C should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


